 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorneys for Nicholas Jackson Nash
 7
 8                                UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                              Case Nos. 2:18-cr-00248-APG-PAL
11                                                                    2:17-cr-00043-APG-PAL
                    Plaintiff,
12                                                          STIPULATION TO CONTINUE
            v.                                            SENTENCING AND REVOCATION
13                                                                  HEARINGS
     NICHOLAS JACKSON NASH,
14                                                                (Seventh Request)
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Richard Anthony Lopez, Assistant United States
18
     Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
19
     Defender, and Brian Pugh, Assistant Federal Public Defender, counsel for Nicholas Jackson
20
     Nash, that the sentencing and revocation hearings currently scheduled on February 19, 2020 at
21
     9:00 a.m., be vacated and continued to a date and time convenient to the Court, but no sooner
22
     than forty-five (45) days.
23
            This Stipulation is entered into for the following reasons:
24
            1.      Defense counsel requires additional time to prepare, investigate, and discuss the
25
     case with Defendant before the sentencing hearing.
26
            2.      Mr. Nash is in custody and agrees to a continuance.
 1         3.     The parties agree to the continuance.
 2         This is the seventh request for a continuance of the sentencing and revocation hearings.
 3         DATED this 10th day of February 2020.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7
     By /s/ Brian Pugh                              By /s/ Richard Anthony Lopez
 8   BRIAN PUGH                                     RICHARD ANTHONY LOPEZ
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case Nos. 2:18-cr-00248-APG-PAL
 4                                                                   2:17-cr-00043-APG-PAL
                   Plaintiff,
 5                                                      ORDER
            v.
 6
     NICHOLAS JACKSON NASH,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing and revocation hearings currently

11   scheduled for Wednesday, February 19, 2020 at 9:00 a.m., be vacated and continued to

12   Thursday, April 9, 2020 at the hour of 9:30 a.m. in courtroom 6C.

13          DATED this 11th day of February, 2020.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
